McKinstry, J.
This is an application to this court, that the defendant be admitted to bail pending an appeal. It does not appear that any like application has been made to the Superior Court or the judge thereof. The power to admit a prisoner to bail pending an appeal taken by him from a judgment of conviction of felony ought not to be exercised by the Supreme Court in the first instance, nor until after the determination upon its merits of an application for bail before the judge who tried the cause. (People v. Perdue, 48 Cal. 552.)
Motion denied.
Thornton, J., McKee, J., Sharpstein, J., and My-rick, J., concurred.